         Case 1:20-cv-01127-JMF Document 131 Filed 12/02/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                       December 2, 2020

By ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

         Re:    New York v. Chad F. Wolf, et al., No. 20 Civ. 1127 (JMF) (S.D.N.Y.)
                Lewis-McCoy, et al. v. Chad Wolf, et al., No. 20 Civ. 1142 (JMF) (S.D.N.Y.)

Dear Judge Furman:

        This Office represents the defendants in the above-referenced actions. We write in
accordance with Your Honor’s Individual Rule 7(C)(iii) to request a protective order pursuant to
Federal Rule of Civil Procedure 5.2(e), permitting defendants to redact privileged material on the
public docket, while submitting that material to the Court for its ex parte review.

         Today, consistent with defendants’ November 24, 2020, letter, Dkt No. 130,1 defendants
will file a declaration from U.S. Customs and Border Protection (“CBP”) official Pete R. Acosta,
which explains how the Commonwealth of the Northern Mariana Islands and American Samoa
were not identified in defendants’ previous filings as jurisdictions that did not provide DMV
information via Nlets. Mr. Acosta’s declaration contains a small amount of material that CBP
previously withheld from other filings pursuant to the attorney client privilege and work product
protection. See ECF No. 113 at 2; ECF No. 113-1 ¶¶ 15, 17; ECF No. 113-2 ¶ 13. Accordingly,
and for the same reasons, see ECF No. 117 at 5, 11, 16-22, CBP is withholding portions of the
Acosta Declaration pursuant to those privileges, and respectfully requests permission to file a
redacted declaration on the public docket, while submitting an unredacted version for the Court’s
ex parte review. Plaintiffs opposed redaction of this material from defendants’ earlier filings.

         We thank the Court for its consideration of this request.




1   Docket numbers refer to the docket of New York v. Wolf, No. 20 Civ. 1127 (JMF) (S.D.N.Y.).
Case 1:20-cv-01127-JMF Document 131 Filed 12/02/20 Page 2 of 2
                                                                          Page 2


                                  Respectfully submitted,

                                  AUDREY STRAUSS
                                  Acting United States Attorney for the
                                  Southern District of New York

                            By:       /s/ Zachary Bannon
                                  ZACHARY BANNON
                                  ELIZABETH KIM
                                  CHRISTOPHER CONNOLLY
                                  Assistant United States Attorneys
                                  86 Chambers St. 3rd Floor
                                  New York, New York 10007
                                  Tel.: 212-637-2728
                                  Fax:     212-637-2717
                                  E-mail: Zachary.Bannon@usdoj.gov
